United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
DEPARTMENT OF THE ARMY, NATIONAL
GUARD BUREAU, Sacramento, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1379
Issued: March 4, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 22, 2010 appellant filed a timely appeal from the November 9, 2009 decision of
the Office of Workers’ Compensation Programs denying his request for reconsideration.
Because more than one year elapsed between the most recent merit decision of April 8, 2004 to
the filing of this appeal, the Board lacks jurisdiction to review the merits of his claim pursuant to
20 C.F.R. §§ 501.2(c) and 501.3; but has jurisdiction over the nonmerit decision.1
ISSUE
The issue is whether the Office properly determined that appellant’s June 16, 2009 letter
requesting “administrative reversal of compensation reduction” constituted an untimely request
for reconsideration.

1

For final adverse Office decisions issued prior to November 19, 2008, a claimant had up to one year to appeal to
the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse Office decisions issued on and after November 19, 2008,
a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
This case has previously been before the Board. By decision dated April 8, 2004, the
Board affirmed the Office’s June 24, 2003 merit decision which reduced appellant’s
compensation to reflect that the constructed position of budget officer represented his wageearning capacity. The Board also affirmed that he failed to meet his burden of proof to establish
that his migraine headaches were caused or aggravated by his April 7, 1999 employment injury.2
The facts of the case are set forth in the Board’s prior decision and are incorporated herein by
reference.
The Office received medical reports from Dr. F. Karl Gregorius, a Board-certified
neurosurgeon, who noted intermittent exacerbations of pain as a result of the employment injury,
together with physical therapy reports.
In a letter dated June 16, 2009, appellant requested an “administrative reversal of
compensation reduction” of the Office’s July 2, 2002 wage-earning capacity decision based on
an error in facts. He stated that he was required to maintain concurrent military membership in
the National Guard and that failure to hold military membership would cause separation from the
Federal Civil Service. The record indicates that appellant stopped work on May 12, 1999 due to
increasing pain. Because of his work-related medical condition, he was honorably discharged by
the Army National Guard on July 11, 2000 and discharged from the employing establishment
effective September 29, 2000. Appellant asserted that the Office’s July 2, 2002 decision was in
error as it failed to consider the facts of his medical condition; specifically, the results of the
May 11, 2000 Medical Duty Review Board and medical evidence from Colonel Philip Siegel
regarding his migraine headaches. He alleged that the case file contained errors of fact and
inaccurate opinions in his vocational rehabilitation program. Appellant also alleged that the
statement of accepted facts lacked both factual and medical evidence from the May 11, 2000
Medical Duty Review Board results.
In a nonmerit decision dated November 9, 2009, the Office denied appellant’s request for
reconsideration on the grounds that the request was untimely and failed to establish clear
evidence of error in the July 2, 2002 merit decision.
LEGAL PRECEDENT
It is well established that either a claimant or the Office may seek to modify a formal loss
of wage-earning capacity determination. Once the wage-earning capacity of an injured
employee is determined, a modification of such determination is not warranted unless there is a
material change in the nature and extent of the injury-related condition, the employee has been
retrained or otherwise vocationally rehabilitated or the original determination was, in fact,
erroneous.3 The burden of proof is on the party attempting to show modification.4 There is no
2

Docket No. 03-2281 (issued April 8, 2004), order denying petition for recon. (issued August 2, 2004).

3

Katherine T. Kreger, 55 ECAB 633 (2004); Sharon C. Clement, 55 ECAB 552 (2004). See also Tamra
McCauley, 51 ECAB 375 (2000).
4

Darletha Coleman, 55 ECAB 143 (2003).

2

time limit for appellant to submit a request for modification of a wage-earning capacity
determination.5
ANALYSIS
The Office adjudicated appellant’s June 16, 2009 request for review as a request for
reconsideration of the July 2, 2002 wage-earning capacity determination. It found the June 16,
2009 request untimely filed and that he did not establish clear evidence of error.
Appellant’s June 16, 2009 letter referred to evidence of error in the factual and medical
evidence with respect to his ability to perform the constructed position of budget officer. The
Office determined on July 2, 2002 that the constructed position of budget officer represented his
wage-earning capacity. In his June 16, 2009 letter, appellant claimed there was evidence of error
in the Office’s determination regarding his ability to perform the constructed position. The
medical reports of Dr. Gregorius noted that appellant experienced intermittent exacerbations
causally related to the employment injury subsequent to the Office’s July 2, 2002 wage-earning
capacity determination.
The Board has held that, when a wage-earning capacity determination has been issued
and appellant submits evidence with respect to disability for work, the Office must evaluate the
evidence to determine whether modification of the wage-earning capacity is warranted.6 The
Office’s procedure manual directs the claims examiner to consider the criteria for modification
when the claimant requests a resumption of compensation for total wage loss.7 This section of
the procedure manual covers the situation when a claimant has stopped working, as in this case.
The Board finds that the Office should have adjudicated the issue of modification of the wageearning capacity determination. The case will be remanded for an appropriate decision on this
issue.
CONCLUSION
The Board finds that appellant requested modification of the July 2, 2002 loss of wageearning capacity determination and is entitled to a merit decision on that issue.

5

W.W., 61 ECAB ___ (Docket No. 09-1934, issued February 24, 2010); Gary L. Moreland, 54 ECAB
638 (2003). See also Daryl Peoples, Docket No. 05-462 (issued July 19, 2005); Emmit Taylor, Docket No. 03-1780
(issued July 21, 2004). In Peoples and Taylor, the Board determined that the claimant’s request for reconsideration
of a wage-earning capacity determination constituted a request for modification of the decision. The Board set aside
the Office’s decision denying the claimant’s reconsideration request as untimely and remanded both cases for the
Office to adjudicate the issue of modification of a loss of wage-earning capacity determination.
6

Katherine T. Kreger, supra note 3.

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995); see Katherine T. Kreger, supra note 3.

3

ORDER
IT IS HEREBY ORDERED THAT the November 9, 2009 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: March 4, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

